428 F.2d 970
UNITED STATES of America, Plaintiff-Appellee,v.James DUDLEY, Defendant-Appellant.
No. 28684 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
July 17, 1970, Rehearing Denied Aug. 11, 1970.

Arthur Parker, Parker, Wilkinson & Montgomery, Birmingham, Ala., for defendant-appellant.
Wayman G. Sherrer, U.S. Atty., Melton L. Alexander, Asst. U.S. Atty., Birmingham, Ala., for plaintiff-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM.


1
James Dudley, appellant herein, was charged in a single count indictment under 18 U.S.C.A. 641 with receiving and concealing stolen United States postal money orders and a stolen money order issuing machine.  Dudley was convicted by a jury and sentenced to three years imprisonment.  He appeals, and we affirm.1


2
Dudley submits a triumvirate of reasons for reversal, all of which relate to alleged omissions in the court's instructions to the jury.  At trial Dudley did not make these objections to the charge or request instructions concerning these issues as required by Rule 30, Fed.R.Crim.P.  We have nevertheless carefully reviewed each allegation of error raised by Dudley and find that in each case either a proper instruction was in fact given or its omission was, under the circumstances, entirely proper.  Certainly, we have found nothing which could be considered 'plain error' under Rule 52(b), Fed.R.Crim.P.  Accordingly, the judgment of the trial court is


3
Affirmed.



1
 Pursuant to our Rule 18 this case is decided without oral argument